 1

 2

 3

 4

 5                                 UNITED STATES DISTRICT COURT

 6                                        DISTRICT OF NEVADA
 7
                                                      ***
 8    MARLONESHA BECKER, individually and Case No. 3:19-cv-00602-LRH-WGC
      on behalf of all others similarly situated,
 9                                                       ORDER
                                              Plaintiff,
10
              v.
11
      KAMY KESHMIRI, an individual; JAMY
12    KESHMIRI, an individual; FANTASY
      GIRLS, LLC, a Nevada limited liability
13    corporation; DOE MANAGERS 1-3; and
      DOES 4-100, inclusive,
14
                                           Defendant.
15

16          The parties to this action, acting through counsel, and pursuant to Federal Rule of Civil
17   Procedure 41(a)(1)(A)(ii) have jointly stipulated to the dismissal with prejudice of this action after
18   the full and complete satisfaction of the offers of judgments.
19          IT IS THEREFORE ORDERED that the joint stipulation (ECF No. 78) is GRANTED.
20   The full and complete satisfaction of the judgments are hereby acknowledged, and the Clerk of the
21   Court is hereby authorized and directed to make an entry of the full and complete satisfaction on
22   the docket of said judgments. The entire action, including all claims and counterclaims stated
23   herein against all parties, is hereby dismissed with prejudice.
24          IT IS SO ORDERED.
25          DATED this 21 day of June, 2021.
26

27                                                          LARRY R. HICKS
                                                            UNITED STATES DISTRICT JUDGE
28
                                                        1
